DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION SYSTEM AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflector” in claim 1 and “image formation section” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame (US 20210033829 A1) in view of Takano (US 20190285979 A1).
Regarding claim 1, Ishigame teaches a projection system (Fig. 1-7) comprising: a first optical system (12); a second optical system (14) including an optical element (14) and disposed on an enlargement side of the first optical system (12); and wherein the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed on the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed on the enlargement side of the reflection surface (14B).
Ishigame does not explicitly teach a deflector disposed between the first optical system (12) and the second optical system (14) and deflecting an optical path.
Takano teaches a deflector (22) disposed between the first optical system (21) and the second optical system (23) and deflecting an optical path (Fig. 5, 13, and 15).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame with Takano; because it allows reducing the footprint of the projection system and/or the distance from the projector to the screen.
Regarding claim 2, Ishigame, as modified by Takano, further teaches the reflection surface (14B) has a concave shape (Fig. 2 and 6).

Regarding claim 4, Ishigame, as modified by Takano, further teaches the first transmissive surface (14A) has a convex shape protruding toward a reduction side (Fig. 2 and 6).
Regarding claim 5, the combination of Ishigam and Takano consequently results in teaches the optical element (14 of Ishigame) is so disposed that a first optical axis of the first optical system (12 of Ishigame; 21 of Takano) intersects a second optical axis of the reflection surface (14B, Fig. 1, 2, and 6 of Ishigame; 23, Fig. 5, 13, and 15 of Takano).
Regarding claim 6, the combination of Ishigame and Takano consequently results in an angle between the second optical axis (optical axis; Fig. 5, 13, and 15 of Takano) and the first optical axis (optical axis; Fig. 5, 13, and 15 of Takano) is greater than or equal to 90° (Fig. 5, 13, and 15 of Takano).
Regarding claim 7, the combination of Ishigame and Takano consequently results in an angle between the second optical axis (optical axis; Fig. 5, 13, and 15 of Takano) and the first optical axis (optical axis; Fig. 5, 13, and 15 of Takano) is substantially 90° (Fig. 5, 13, and 15 of Takano), and Wh (a fraction of total D from S27 to S29, 12.2+50; Table 1 of Ishigame) is a distance along the second optical axis from the first optical axis to the reflection surface (14B), y is a maximum object height (Effective Diameter of S0, 20; Table 1 of Ishigame) in a reduction-side image formation plane, and a conditional expression below is satisfied: Wh/ y≤ 5.5 (total D/Effective Diameter ≤ 5.5; hence Wh/y ≤ 5.5).
Regarding claim 8, Ishigame, as modified by Takano, further teaches the first optical system (12) includes a first lens (LN11) disposed in a position closest to the enlargement side in 
Regarding claim 9, Ishigame, as modified by Takano, further teaches the first optical path length (D of S27) bing smaller than a diameter of the first surface of the first lens (Effective Diameter of S26/S27).
Regarding claim 10, Ishigame, as modified by Takano, further teaches the first transmissive surface (14A), the reflection surface (14B), and the second transmissive surface (14C) each have a shape rotationally symmetric around the second optical axis (OX; Fig. 2 and 6; [0041], [0070]).
Regarding claim 11, Ishigame, as modified by Takano, further teaches a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line perpendicular to the second optical axis in a plane containing the first and second optical axes, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an upper end of an effective light ray range of the second transmissive surface (14C) that is an upper end in a first axial direction perpendicular to the second optical axis (OX) and an upper peripheral light ray of a lower end light flux passing through a lower end of the effective light ray range that is a lower end in the first axial direction intersect each other in the plane, and the lower intersection is an intersection where a lower peripheral light ray of the upper end light flux and a lower peripheral light ray of the lower end light flux intersect each other in the plane (see rays tracing in Fig. 2 and 6).
Regarding claim 12, the combination of Ishigame and Takano consequently results in the first transmissive surface (14A of Ishigame) and the reflection surface (14B of Ishigame) are 
Regarding claim 13, Ishigame, as modified by Takano, further teaches the reflection surface (14B) is an aspheric surface (S29; Table 1; [0045], [0070]).
Regarding claim 16, Ishigame, as modified by Takano, further teaches an intermediate image (Im1) formed on a reduction side of the reflection surface (14B; Fig. 2 and 6).
Regarding claim 17, Ishigame, as modified by Takano, further teaches the first optical system (12) is a refractive optical system.
Regarding claim 18, Ishigame, as modified by Takano, further teaches an image formation section (10/10A) that forms a projection image in a reduction-side image formation plane of the projection system (Fig. 1, 2, and 6).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame and Takano in further view of Amano (US 20190056648 A1).
Regarding claims 14 and 15, neither Ishigame nor Takano teaches the second/first transmissive surface (14C/14A) being an aspheric surface.
Amano teaches the second/first transmissive surface (front surface of L1) being an aspheric surface ([0040]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame and Takano with Amano; because it allows aberration correction ([0040] of Amano).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 11106122 B2, US 11086112 B2, US 11042083 B2, US 20190331999 A1, US 10025092 B1, US 20160116830 A1, and US 20150346469 A1, disclose projection lens having a curved reflector behind a refractive element that the imaged light passes twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882